INDICTED for resisting a public officer in the performance of his duty.
Constable Wolfe having process against the defendant for assault and battery, arrested him, when he refused to go, took off his coat, and resisted. He swore he would kill the officer, and got a gun, threatened and attempted to shoot. The officer fled behind a building; and the defendant afterwards drove him away with stones. Wolfe produced the process, stated its purport and made known his authority; but the defendant defied his authority, resisted and assaulted *Page 488 
him and those lie called to his assistance, and drove all off. The defence was, that the arrest was made rudely, without explaining its object; that the defendant offered to go before the magistrate on the same day; and two of defendant's witnesses denied the production of the warrant.
Mr. Rodney. for the defence, insisted that the officer was to produce, or state the substance of, his warrant before the arrest, to make resistance unlawful.
The Court said, that with regard to a known public officer of the county, it was not necessary for him either to produce his warrant or state his character and authority before making the arrest. The arrest itself is the laying hands on the defendant: and it might be defeated by the ceremony of producing and explaining a paper before the arrest is made. It is quite time to produce the authority on the demand of the party arrested, and after the arrest. Every one is bound to know the character of an officer who is acting within his proper jurisdiction, and every citizen is bound to submit peaceably to such officer, until he can demand and investigate the of his arrest. If the officer have no proper warrant for the arrest, he is liable to the defendant, who can suffer no wrong from submitting to the law; but if he resist before such investigation, and the officer have authority, he is indictable for obstructing such officer in the discharge of his duty.
The defendant was convicted, and fined twenty-five dollars costs.